Citation Nr: 1525709	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-14 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel
INTRODUCTION

The Veteran had active service from March 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2015, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been included in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

A remand of the issues on appeal is warranted for the following reasons.  First, the record indicates that additional documentary development is required.  Information of record received in December 1999 and January 2000 indicates that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA).  In a statement received in October 2014, the Veteran indicated that he was unemployed and receiving SSA benefits.  March 2011 VA examination reports note the Veteran as stating that he had been unable to work for the previous ten years due to a neck disability.  The AOJ should clarify with the Veteran whether he receives SSA disability benefits, and if so, should retrieve all relevant evidence pertaining to such benefits.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  
Further, any outstanding VA treatment records should be included in the claims file.  The most recent VA treatment records in the claims file are dated in November 2014.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Second, the Veteran should undergo another VA compensation examination into his claims to service connection for hearing loss and tinnitus.  The record documents that the Veteran underwent such an examination in April 2011, and that the examiner was unable to assess the Veteran's hearing because the test results were unreliable.  During his April 2015 testimony before the undersigned, the Veteran indicated that he would appear and cooperate in a new examination.  A new exam should therefore be scheduled for him.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Third, the Veteran should undergo a VA compensation examination into his claim that he incurred a psychiatric disability during service as the result of a personal assault.  

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran maintains that he has anguish and stress related to an alleged physical assault during service.  As the appropriate psychiatric diagnosis has not yet been established in this case, the issue on appeal has been broadened to include any acquired psychiatric disorder.

If a claim to service connection for an acquired psychiatric disorder such as PTSD is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records, or evidence of behavior changes, may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5)(2014).  

Moreover, VA has implemented additional procedures in VA's M-21 Adjudication Procedure Manual to assist claimants who file claims based on military trauma.  They were most recently amended in September 2009.  See M-21MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17.  The Veteran was provided with a notification letter in February 2011.  But a review of the record reveals that the requisite process has not been followed, and that the Veteran has not been specifically advised that evidence from sources other than his service records, or evidence of behavior changes, may constitute credible supporting evidence of the alleged in-service assault stressor.  Full notice in accordance with the September 2009 amendment is warranted in a new duty-to-assist letter to the Veteran.  On remand, the Veteran should be provided with a duty-to-assist letter which conforms to both the VCAA and the current amendment of VA's Adjudication Procedure Manual regarding claims based on military sexual trauma.  

Additionally, under 38 C.F.R. § 3.304(f)(5), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).  The Board is indeed very mindful of the fact that veterans claiming service connection for disability due to in-service personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  

The Veteran has not undergone VA compensation examination into his claim for an acquired psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, the Veteran should be scheduled for an appropriate VA examination to ascertain whether he has a psychiatric disorder to include PTSD that is etiologically related to the asserted in-service assault.    

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice, pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), regarding his claim for an acquired psychiatric disorder, to include taking the steps identified in M-21MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17 of the VA Adjudication Procedure Manual for developing claims for service connection for an acquired psychiatric disorder based on personal assault.      

2.  Request from the Veteran a written stressor statement in which he further details the circumstances in the navy which he believes led to the development of a psychiatric disorder.  

3.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records dated since November 2014.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

4.  Attempt to obtain and associate with the claims folder any outstanding medical evidence pertaining to disability benefits the Veteran receives from SSA.  If such evidence does not exist, or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

5.  After the above development is completed, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed hearing and psychiatric disorders.  Any indicated tests should be accomplished.  The examiner should review the claims folders prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand.  

(a)  The examiner addressing the service connection claim for hearing loss and tinnitus should respond to the following questions:

(i) does the Veteran have a current tinnitus and/or hearing loss disorder under 38 C.F.R. § 3.385? 

(ii) if so, is it at least as likely as not (probability of 50 percent or greater) that a diagnosed hearing disorder (tinnitus or hearing loss) is related to an in-service disease, event, or injury?  

Please note and discuss in the report the Veteran's credible lay assertions of record that he developed hearing problems as the result of the exposure to loud noises he experienced in the U.S. Navy.  Specifically, as he testified in his April 2015 hearing: drilling, grinding, and chipping off paint as a boatswain's mate.  See VBMS, Hearing Testimony, April 21, 2015, pages 2-3.

(b)  The examiner addressing the service connection claim for an acquired psychiatric disorder should respond to the following questions:

(i)  What are the Veteran's current psychiatric disabilities?  Please provide a full multi-axial diagnosis pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV).

(ii)  Is each criterion for a diagnosis of PTSD met pursuant to DSM- IV?

(iii)  If a diagnosis of PTSD is warranted, indicate the specific claimed in-service stressor or stressors upon which that diagnosis is based and state whether each stressor is related to the asserted in-service physical assault.    

(iv)  Is it at least as likely as not (50 percent or more probability) that any currently diagnosed psychiatric disorder, including PTSD, was caused or aggravated by the Veteran's reported in-service stressors or any other aspect of his military service.  Attention is invited to the Veteran's April 2015 hearing testimony in which he describes being bullied and made to fight. See VBMS, Hearing Testimony, April 21, 2015, pages 5-7.

Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.
 
6.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

7.  After all the above development has been completed, readjudicate the claims on appeal.  If an issue remains denied, the Veteran should be provided with a Supplemental Statement of the Case, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


